DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 11-14 and 18-19 are pending in the application and examined herein.

Response to Arguments 
Applicant's arguments and amendments filed 05/02/2022 have been fully considered, and are partially persuasive.

Applicant’s arguments overcome the drawing objection of record. 

Applicant’s amendments to the claims overcome the claim objection and 35 U.S.C. 112(b) rejection of record.

Applicant argues “the present application explicitly states that the present inventive concept does not rely on element transmutation (i.e., nuclear fusion)…. Instead, there are isotope shifts of the first and the second target matter” (emphasis in original) and “Dr. Lundin agrees that ‘cold fusion’ is not an accepted theory within the scientific community. However, as explained by Dr. Lundin, the presently claimed invention is not based on fusion of charge particles, i.e., ‘cold fusion’” (Remarks, p. 5). However, as previously discussed, the field encompassed by “cold fusion” is not limited to “fusion of charge particles.” Rather, “cold fusion,” now known as “low-energy nuclear reactions” (LENR), refers to nuclear reactions occurring at energies (temperatures, frequencies) much lower than those required for these reactions to occur. As previously discussed and as discussed further below, Applicant admits in the specification (as well as the Affidavit dated 09/30/2021, para. 6 and the Remarks dated 09/30/2021, p. 4), that energies of 2.25 MeV and 7.25 MeV are required for the spallation reactions/isotope shifts integral to Applicant’s disclosed mechanism for power generation: “an isotope shift in lithium may originate from the reaction channel 7Li + Ws → n + 6Li (g.s.)…. The threshold energy for this reaction is 7.25 MeV…. In a second nonlimiting example, the isotope shift [in deuterium] may originate from the reaction channel D + Ws → n + 1H…. The threshold energy for this reaction is 2.25 MeV” (emphasis added) (p. 5, ll. 12-22). These are energies much higher than those utilized by Applicant’s apparatus (p. 16, ll. 9-18; see specification objection below). In other words, Applicant purports an apparatus for spallation reactions at energies (1.3 x 1016 Hz, or 5.38 x 10-5 MeV, for lithium and 1.3 x 1013 Hz, or 5.38 x 10-8 MeV, for deuterium)1 many orders of magnitude lower than the threshold energies required for the reactions to occur (5.44 x 1020 Hz, or 2.25 MeV, for lithium and 1.75 x 1021 Hz, or 7.25 MeV, for deuterium). Therefore, Applicant’s invention fits squarely into the field of low-energy nuclear reactions. 

Examiner further notes, as evidenced by the attached paper2 (“Lundin”), also authored by Applicant, Applicant’s disclosed mechanism of combining spallation and neutron capture to produce energy allegedly provides the theoretical support for the alleged experimental results of Andrea Rossi’s low-energy nuclear reactor, the E-Cat reactor (Lundin, p. 7), results which have been unverified, contentious, and rejected by mainstream scientists and conventional science3,4,5,6,7,8. 

Regarding the prior art rejections, Applicant argues, “Rossi has not been found to specifically disclose or suggest the claimed feature in which the electromagnetic radiation input energy has a frequency lower than or equal to a resonance frequency of the ionized first target matter” (Remarks, p. 7). However, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111-2115. Apparatus claims cover what a device is, not what a device does. See MPEP 2114(II). As discussed in paragraph 26 of the Non-Final Rejection dated 11/02/2021, Rossi discloses a source unit for producing electromagnetic radiation input energy that is capable of varying the frequency of the input energy (emphasis added): “When electric power is driven through the resistance wires 16, heat and/or electromagnetic radiation is provided to the reaction chamber 12…. A reaction may be controlled by varying the current, voltage, and/or waveform of the electrical signal driven through the resistance wires” ([0069]); “Electric power may be input at various frequencies and have various waveforms” ([0073]); “attributes of resistance wires [16] or other components of an energy input unit included in and/or otherwise providing energy to the reactive material may vary” ([0075]). Therefore, Rossi’s source unit would be capable of varying the frequency of the input energy such that the input has a frequency lower than or equal to a resonance frequency of the ionized first target matter, as recited in claim 11. 

Specification
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The specification is objected to under 35 U.S.C. 112(a) as failing to provide an adequate written description of the invention and further for failing to provide an enabling disclosure. 

The invention that one skilled in the art must be enabled to make and use is that defined by the claims of the particular application (in this case, claims 11-14 and 18-19). A patent claim is invalid if it is not supported by an enabling disclosure.

Applicant’s claims are directed towards “[a]n apparatus for power generation” (claim 11). The asserted utility of the present invention is the production of electricity: “an apparatus for power generation” (claim 11), “[t]he production of neutrons by the first target matter and the neutron capturing by the second target matter … for producing output energy” (p. 7, ll. 13-17), and a “reactor [] operat[ing] on a constant, almost self-sustained power output” (p. 20, ll. 3-5) (see also p. 4, ll. 8-11; p. 7, ll. 26-32; p. 13, ll. 23-26; p. 13, l. 30–p. 14, l. 5; p. 20, ll. 27-30; p. 28, ll. 18-21; p. 29, ll. 6-14; p. 30, ll. 14-25). Therefore, the specification purports to disclose a nuclear reaction device that generates an energy gain capable of creating near self-sustaining, commercially viable amounts of power.

However, the specification does not enable the skilled artisan to produce a nuclear reaction by exposing a target material to electromagnetic radiation, as described in claim 11 and the specification at page 2, lines 1-8. 

As disclosed by Applicant, the required spallation energy for performing Applicant’s reactions (i.e., the energy required to carry out the reaction 7Li → n + 6Li or the reaction D → n + H to release a neutron for Applicant’s neutron capture reaction for producing energy) is 7.25 MeV for lithium and 2.25 MeV for deuterium (p. 5, ll. 12-22; see Affidavit dated 09/30/2021, para. 6; see Remarks dated 09/30/2021, p. 4). These are extremely large amounts of energy. In order to carry out the lithium-splitting reaction, the experimenter must input an energy of 7.25 MeV, which is equivalent to 1.753 x 1021 Hz9. In order to carry out the deuterium-splitting reaction, the experimenter must input an energy of 2.25 MeV, which is equivalent to 5.4405 x 1020 Hz1. These energies are orders of magnitude greater than Applicant’s disclosed frequencies of 1.3 x 1016 Hz for lithium and 1.3 x 1013 Hz for deuterium (p. 16, ll. 9-18). Therefore, Applicant’s purported mechanisms of splitting lithium or deuterium by applying an electromagnetic frequency of 1.3 x 1016 Hz or 1.3 x 1013 Hz, respectively, is not possible.

Moreover, the apparatus claimed by Applicant in claim 11 is not capable of splitting lithium or deuterium as disclosed. As described above, in order to perform Applicant’s lithium-splitting or deuterium-splitting reactions in order to release a neutron for neutron capture, the experimenter must input an energy of 7.25 MeV or 2.25 MeV, respectively. This is equivalent to approximately 8.4 x 1010 K and 2.6 x 1010 K, respectively10, or approximately 1.5 x 1011 °F and 4.7 x 1010 °F, respectively. Examiner notes, the surface of the sun is only about 10,000 °F. The disclosed apparatus provides no mechanism for achieving and maintaining a temperature of tens of billions of degrees Fahrenheit. 

Instead, Applicant proposes a suspiciously simple mechanism for the nuclear splitting of lithium or deuterium: electromagnetic (light) waves interact with a fuel, causing the fuel to reduce mass, i.e., lose neutrons (p. 2, ll. 1-8; claim 11). 

The presumption that the nuclear splitting of lithium or deuterium fuel may occur in a low-temperature environment is wholly unsupported by modern nuclear and plasma physics. There is no reputable evidence of record to support the claim that the present invention involves the production of excess energy or nuclear reactions; nor does the specification provide acceptable evidence that the invention is capable of operating as indicated or capable of producing excess energy. Examiner cannot find, and Applicant has not supplied, any reputable and peer-reviewed papers published in which Applicant’s theories for producing sustainable nuclear reactions has been substantiated. It even appears that arxiv.org, whose homepage states that “Materials on this site are not peer-reviewed by arXiv,” declined to even review a paper submitted by the inventors regarding the alleged inventive nuclear reaction mechanisms11. 

The only support the Examiner can find for the disclosed mechanism is on cold fusion websites, e.g., notorious cold fusion website Ecat.org12, which describes Applicants as “two Swedish scientists [who] claim they may have found the source of excess energy in LENR” and summarizes the purported mechanism neatly as follows:
Their theory described ponderomotive forces at resonance frequencies excite neutrons from elements such as deuterium and lithium, and that these neutrons are then captured by a metallic matrix, resulting in a net energy release.


This “ponderomotive force” mechanism is detailed by Applicant on page 8 of the instant Specification as being a “means of the inventive method” and “a more controlled method for use in power generation.” 

 	The instant patent application is also described at the cold fusion website E-catworld.com13 as a low-energy nuclear reaction mechanism wherein “neutrons are ‘shaken loose’ from matter at resonant frequencies through an electromagnetic interaction, and when those neutrons are captured by another element, energy is released in large quantities.” This is precisely the mechanism detailed in Applicant’s Specification, e.g., page 2, lines 1-8 and in claim 11. 

In view of the above and as discussed further below, a skilled artisan would have cause to doubt the asserted utility of the present invention based on the following factors. 

If Applicant has truly achieved the claimed breakthroughs in nuclear energy research after an admitted 70+ years of failed attempts, where are all the supporting papers published by scientists in the nuclear energy community? A skilled artisan would expect there to be press releases, third-party publications, literature reviews and critiques, etc. if Applicant has achieved nuclear reaction power output with the claimed system and device after nearly a century of failed attempts. Such publications could lend weight to the asserted utility. Without such evidence, however, the asserted utility of the present invention remains incredible.

Applicant’s disclosure therefore lacks adequate teachings to enable the skilled artisan to make and use “an apparatus for power generation” (claim 11) “operat[ing] on a constant, almost self-sustained power output” (p. 20, ll. 3-5). 

Reproducibility
	The amount of guidance or direction necessary to enable an invention is inversely related to the amount of knowledge in the state of the art, as well as to the predictability of the art. In re Fisher, 427 F.2d 833,839, 166 USPQ 18, 24 (CCPA 1970); MPEP 2164.03. The art of the present invention, an apparatus for splitting lithium or deuterium atoms via electromagnetic radiation sufficient to be used as a viable energy source (p. 4, ll. 8-11; p. 7, ll. 13-17; p. 7, ll. 26-32; p. 13, ll. 23-26; p. 13, l. 30–p. 14, l. 5; p. 20, ll. 3-5; p. 20, ll. 27-30; p. 28, ll. 18-21; p. 29, ll. 6-14; p. 30, ll. 14-25), is too undeveloped to be considered to have a body of existing knowledge associated with it, much less predictability of results. Reproducibility must go beyond one's own laboratory. One must produce a set of instructions – a recipe – that would enable a skilled artisan to produce the same results. If reproducibility occurs only in one’s own laboratory, errors (such as systematic errors) would be suspect.

Reproducibility of alleged low-temperature nuclear reactions is a critical feature in determining if a disclosure adequately teaches other practitioners how to make and use an invention. Applicant's disclosure is insufficient as to how the embodiments described therein are based upon valid and reproducible methodology.

Applicant has provided unsupported theory and speculative embodiments based upon questionable science. Therefore, such theories and the experimental results attributed to them are also questionable until such a time that Applicant rigorously proves that the suggested concepts are plausible and the calculations performed statistically sound. Since Applicant has not yet established the operability of the presently claimed invention, it is considered that the invention is lacking in utility. Given the state of the art as here discussed, it would be unreasonable to expect one skilled in the art to be able to make and use the claimed invention without undue experimentation.

Undue Experimentation
It is the Examiner's position that an undue amount of experimentation would be required to produce an operative embodiment of Applicant's invention.

In its present form, the disclosure is completely devoid of useful instruction that might enable a person skilled in the art to follow Applicant's methods, account or control for any necessary assumptions, or manipulate the input data with any expectation of how the outcome may be affected.

Applicant believes they have produced a successful apparatus for achieving nuclear splitting of lithium or deuterium sufficient to create large amounts of commercially viable energy in a low-temperature environment (p. 4, ll. 8-11; p. 7, ll. 13-17; p. 7, ll. 26-32; p. 13, ll. 23-26; p. 13, l. 30–p. 14, l. 5; p. 20, ll. 3-5; p. 20, ll. 27-30; p. 28, ll. 18-21; p. 29, ll. 6-14; p. 30, ll. 14-25).

To determine whether a given claim is supported in sufficient detail (by combining the information provided in the disclosure with information known in the art) such that any person skilled in the art could make and use the invention as of the filing date of the application without undue experimentation, at least the following factors should be included:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;
(F) The amount of direction provided by the inventor;
(G) The existence of working examples; and
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

This standard is applied in accordance with the U.S. Federal Court of Appeals decision In re Wands, 858 F.2d at 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). See also United States v. Telectronics Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988), cert. denied, 490 U.S. 1046 (1989).

Reviewing the aforementioned Wands factors, Examiner summarizes the above elaborated explanations as to why Applicant's invention fails to satisfy the enablement requirement:
(A) The breadth of the claims: Applicant’s claim to achieve nuclear reactions by exposing fuel to “electromagnetic radiation,” as recited in claim 11, is extremely broad, as evidenced by its too-simple-to-be-true mechanism for the alleged induced reactions (“expos[ing] the ionized first target matter to electromagnetic radiation”) followed by an unlikely result (“for power generation”) as well as the fact that this mechanism necessarily abandons modern nuclear physics, such that the outcomes of the recited apparatus cannot be reasonably predicted and measured. See MPEP 2164.08.
(B) The nature of the invention and state of the prior art: The nature of the invention, i.e., the subject matter to which the claimed invention pertains, revolves around the viability of low-energy nuclear reactions as a substantial source of marketable commercial energy. As currently disclosed by Applicant, such viability involves a complete departure from the accepted and well-tested theories that comprise known nuclear and plasma physics, chemistry, and electromagnetism. As such, the subject matter to which the invention pertains lies outside the realm of workings science. Further, the effects as claimed by Applicant have not been verified by the existing body of scientific work and are, in fact, incompatible with it. See MPEP 2164.05(a).
(C) The level of one of ordinary skill: The level of ordinary skill in the art cannot be ascertained because the art encompassing low-temperature nuclear reactions research lies within the realm of fringe science and subsequently does not possess a recognizable standard level of associated skill. See MPEP 2164.05(b).
(D) The level of predictability in the art: Low-temperature nuclear reaction experiments are predictably unable to produce expected, reproducible, or meaningful empirical data. See MPEP 2164.03.
(E) The amount of direction provided by the inventor: The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. As discussed above, low-temperature nuclear reactions are not viable sources of useful energy. Applicant fails to provide a detailed explanation as to how to achieve energy production with the disclosed apparatus. See MPEP 2164.03.
(F) The existence of working examples: Examples are defined as and explained by theoretical possibilities and are not reliably-reproducible working examples. See MPEP 2164.02.
(G) The quantity of experimentation needed to make or use the invention based on the content of the disclosure: In view of the above factors, the quantity of experimentation needed is infinite. Viable low-energy nuclear reaction reactors for producing net energy gain have not yet been demonstrated and the disclosure does not provide sufficient guidance that would enable a skilled artisan to make and use the invention. See MPEP 2164.06.

As evidenced above, the specification, in its present state, fails to teach a person having ordinary skill in the art how to make and use the invention, and the specification is therefore inadequate. The disclosed invention is not, as required by 35 U.S.C. 101, supported by either a specific and substantial asserted utility or a well-established utility. In view of the above evidence, a skilled artisan would doubt the credibility of the utility of the present invention. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Applicant’s claimed invention is directed to “[a]n apparatus for power generation” (claim 11) for practical applications from a low-temperature nuclear reaction. The production of said energy from a low-temperature nuclear reaction is considered as being Applicant’s specified utility as discussed above (p. 4, ll. 8-11; p. 7, ll. 13-17; p. 7, ll. 26-32; p. 13, ll. 23-26; p. 13, l. 30–p. 14, l. 5; p. 20, ll. 3-5; p. 20, ll. 27-30; p. 28, ll. 18-21; p. 29, ll. 6-14; p. 30, ll. 14-25). 

In describing said specified utility, Applicant has set forth the inadequately supported theory that electromagnetic radiation incident on a target can produce and sustain nuclear reactions (p. 7, ll. 13-17; p. 20, ll. 3-5). While useful as a thought experiment, this fact creates a type of deficiency in which an assertion of specific and substantial utility for the claimed invention made by an Applicant is not credible. See MPEP 2107.01(II) for further examples of the Federal courts’ treatment of inventions claiming incredible utility. The Examiner has provided a preponderance of evidence as to why the asserted operation and utility of Applicant’s invention is inconsistent with known scientific principles, making it speculative at best as to whether attributes of the invention necessary to impart the asserted utility are actually present in the invention. As set forth in the objection to the specification above, there is currently no reputable evidence of record to indicate the invention has been reduced to the point of providing an operative low-temperature nuclear reaction apparatus. See also In re Sichert, 556 F.2d 1154, 196 USPQ 209 (CCPA 1977). Accordingly, the invention as disclosed is deemed inoperable and therefore lacking in utility for its purported purpose of creating the commercially-viable amounts of energy disclosed. The Examiner finds the asserted utility of the present invention to be incredible in view of contemporary knowledge. It is therefore neither “credible” nor “well-established.”

Claims 11-14 and 18-19 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility for the detailed reasons provided above in the specification objections that are accordingly incorporated herein.

Claims 11-14 and 18-19 are rejected under 35 U.S.C. 101 because the disclosed invention is not supported by either a credible asserted utility or a well-established utility for the reasons set forth above. The disclosed utility is the production of electricity: “an apparatus for power generation” (claim 11), “[t]he production of neutrons by the first target matter and the neutron capturing by the second target matter … for producing output energy” (p. 7, ll. 13-17), and a “reactor [] operat[ing] on a constant, almost self-sustained power output” (p. 20, ll. 3-5) (see also p. 4, ll. 8-11; p. 7, ll. 26-32; p. 13, ll. 23-26; p. 13, l. 30–p. 14, l. 5; p. 20, ll. 27-30; p. 28, ll. 18-21; p. 29, ll. 6-14; p. 30, ll. 14-25). In the above objection to the specification, the Examiner has provided substantial evidence that those skilled in the art would reasonably doubt this asserted utility of the claimed invention. “The PTO may establish a reason to doubt an invention’s asserted utility when the written description ‘suggest[s] an inherently unbelievable undertaking or involve[s] implausible scientific principles.’” In re Cortright, 165 F.3d 1353, 1357 (Fed. Cir. 1999) (quoting In re Brana, 51 F.3d 1560, 1566 (Fed. Cir. 1995)). 

As set forth in MPEP 2107.01, subsection IV, a deficiency under 35 U.S.C. 101 also creates a deficiency under 35 U.S.C. 112(a) as discussed further below. See In re Brana, 51 F.3d 1560, 34 USPQ2d 1436 (Fed. Cir. 1995). Citing In re Brana, the Federal Circuit noted, “Obviously, if a claimed invention does not have utility, the specification cannot enable one to use it.” Because the invention as claimed does not have a specific and substantial utility that is credible, a person skilled in the art would not be able to use the invention as claimed. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 11-14 and 18-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for the same reasons set forth in the above objection to the specification, which are accordingly incorporated herein. In view of the above presented Wands factors, it is the Examiner’s position that undue experimentation would be required to make and use the claimed invention. Given the overly broad claims for producing low-energy nuclear reactions, the complete departure of the disclosed mechanism from the accepted and well-tested scientific theories, the unpredictability of the art, and the lack of guidance provided by the inventor as to how to achieve the claimed results, the Examiner has determined that the disclosure does not contain sufficient information regarding the subject matter of the claims so as to enable a skilled artisan to make and used the claimed invention without undue or unreasonable experimentation. 
Claims 11-14 and 18-19 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. Specifically, it is unclear whether the Applicant had actual or constructive possession of the claimed apparatus at the time of filing. As discussed above, there is no evidence that the apparatus of the present invention is capable of causing low-energy nuclear reactions, or that the invention is capable of producing a net energy output. There exists no viable low-energy reactors to date that are capable of such reactions and results and the specification fails to describe distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention. 

Claims 11-14 and 18-19 are still further rejected under 35 U.S.C. 112(a) because the claimed invention is not supported by either a credible asserted utility or a well-established utility for the same reasons set forth in the above objection to the specification as well as in the rejection under 35 U.S.C. 101 above, which are accordingly incorporated herein; as such, one skilled in the art clearly would not know how to use the claimed invention.

Claims 11-14 and 18-19 are rejected under 35 U.S.C. 112(a) because the best mode contemplated by the inventor or joint inventor has not been disclosed. Evidence of concealment of the best mode is based upon the disclosure of the Rossi publication (US Publication No. 2016/0051957) cited herein. Rossi discloses a low-energy nuclear reaction device for commercial energy use ([0002], [0082], [0205]). However, as shown in the above specification objection, this mechanism for producing net energy output nuclear reactions in a low-energy environment is unproven and unworkable. Accordingly, if Applicant’s low-energy nuclear reaction device is operative, while Rossi’s is not, then the Examiner must conclude that some essential information is missing from Applicant’s disclosure that makes Applicant’s invention operative. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-14 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Publication No. 2016/0051957 (“Rossi”).

Regarding claim 11, Rossi discloses (see Figs. 1, 3-4) an apparatus (10, 100) for power generation ([0002], [0082]), the apparatus comprising:
a first target matter ([0072], [0077], [0196] Table 16; e.g., Ni),
a second target matter ([0072], [0077], [0194]; e.g., Li),
a fuel container (12, 112) for containing the first target matter and the second target matter ([0069]),
a discharge electrode unit (16, 116, the exposed wires extending past the fuel container 12, 112) configured to ionize the first target matter and thereby bring the first target matter into a plasma state ([0068]-[0069]), and
a source unit (16, 116, the wires coiled around the fuel container 12, 112) for producing electromagnetic radiation input energy, wherein the electromagnetic radiation input energy has a frequency lower than or equal to a resonance frequency of the ionized first target matter ([0069], [0073], [0075]; Rossi discloses various frequencies may be used; therefore Rossi’s device would be capable of providing an input energy that has a frequency lower than or equal to a resonance frequency of the ionized first target matter),
wherein the source unit is arranged to expose the ionized first target matter to the electromagnetic radiation input energy, thereby contracting the ionized first target matter for producing an ionized first isotope shift in the first target matter and neutrons resulting from the first isotope shift ([0069], [0073], [0197], [0200], [0204]),
wherein the second target matter has a nuclear binding energy which is smaller than the nuclear binding energy of the isotope or isotopes into which it shifts after a process of neutron capture of neutrons resulting from the first isotope shift of the ionized first target matter ([0072], [0077], [0196], [0204], [0263], Table 16; the second target matter may be 58Ni; Examiner notes this material is disclosed as a suitable second target matter material in at least p. 24, ll. 8-10 of Applicant’s specification and claim 19; additionally, Rossi discloses the 58Ni, which has a binding energy of 8.73 MeV14, may shift to 62Ni, which has a binding energy of 8.79 MeV15). 

Regarding claim 12, Rossi discloses the apparatus according to claim 11 and further discloses wherein the fuel container is a pressure chamber ([0072]). 

Regarding claim 13, Rossi discloses the apparatus according to claim 11 and further discloses wherein the first target matter and the second target matter are mixed ([0072], [0192], [0263]).

Regarding claim 14, Rossi discloses the apparatus according to claim 11 and further discloses wherein the source unit comprises an induction coil arrangement (Figs. 1, 3-4, [0069]; 16, 116, the exposed wires extending past the fuel container 12, 112).

Regarding claim 18, Rossi discloses the apparatus according to claim 11 and further discloses wherein the first target matter comprises at least one of D and 7Li ([0072], [0077], [0194], [0204], [0263]).

Regarding claim 19, Rossi discloses the apparatus according to claim 11 and further discloses wherein the second target matter comprises at least one of 40Ca, 46Ti, 52Cr, 64Zn, 58Ni, 70Ge, 74Se ([0072], [0077], [0196], [0204], [0263], Table 16).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JINNEY KIL whose telephone number is (571)272-3191. The examiner can normally be reached Mon - Thu 7:30 AM - 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.K./Examiner, Art Unit 3646                                                                                                    
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www2.chemistry.msu.edu/faculty/reusch/virttxtjml/cnvcalc.htm
        2 Lundin, Rickard, and Hans Lidgren. "Nuclear spallation and neutron capture induced by Ponderomotive forcing." URL: https://documents. irf. se/get_document. php (2015). (Year: 2015)
        3 “Ideally, you’d want to have a reputable team be able to completely analyze the device, take it apart, experiment with it and figure out how to engineer it. Despite the existence of legally-binding contracts and non-disclosure agreements (NDAs), Rossi has unequivocally denied these.”: https://medium.com/starts-with-a-bang/the-e-cat-cold-fusion-or-scientific-fraud-624f15676f96:
        4“[Industrial Heat] claims to have ‘worked for over three years to substantiate the results claimed by Mr. Rossi from the E-Cat technology – all without success.’”: https://www.popularmechanics.com/science/energy/a20454/in-cold-fusion-20-whos-scamming-whom/
        5 “LENR researchers, Andrea Rossi or Defkalion, none of them are willing to provide you with a verifiable, working device that you can investigate independently, nor with an experiment you can repeat yourself.”: https://www.forbes.com/sites/startswithabang/2016/09/23/is-cold-fusion-feasible-or-is-it-a-fraud/
        6”From both an astrophysics and a nuclear physics standpoint, we can conclude that these reactions are not happening, and that they’re certainly not happening at the incredibly low energies claimed by the e-Cat team.”: https://scienceblogs.com/startswithabang/2011/12/05/the-nuclear-physics-of-why-we
        7 “E-Cat, a device that Rossi claims is a LENR reactor,” “But when researchers tried to replicate Rossi’s claims, they realized their tools could easily give inaccurate results at the required temperatures and pressures…. They then ran 420 separate trials of the experiments – and none of them clearly yielded excess heat.”: https://www.nationalgeographic.com/science/article/cold-fusion-remains-elusive-these-scientists-may-revive-quest
        8 Examiner notes, this purported “independent” experiment was in fact conducted by Rossi: Levi, Giuseppe, et al. "Observation of abundant heat production from a reactor device and of isotopic changes in the fuel." (2014). p. 7.
        9 https://www2.chemistry.msu.edu/faculty/reusch/virttxtjml/cnvcalc.htm
        10 https://www.colby.edu/chemistry/PChem/Hartree.html
        11 https://animpossibleinvention.com/2015/10/15/swedish-scientists-claim-lenr-explanation-break-through
        12 https://www.ecat.org/?tag=hans-lidgren
        13 “Lundin and Lidgren have written a patent around their process,” https://e-catworld.com/2015/10/15/swedish-scientists-publish-paper-claiming-ponderomotive-forces-explain-lenr-mats-lewan/
        14 https://periodictable.com/Isotopes/028.58/index.html
        15 https://periodictable.com/Isotopes/028.62/index.html